         Case 1:21-cv-00445-CJN Document 59 Filed 08/25/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

US DOMINION, INC., et al.                       )
                                                )
       Plaintiffs                               )
                                                )
           v.                                   )         Cause No. 1:21-cv-00445-CJN
                                                )             Judge Carl J. Nichols
MY PILLOW, INC., and                            )
MICHAEL J. LINDELL,                             )
                                                )
       Defendants.                              )

       DEFENDANT MICHAEL J. LINDELL’S NOTICE OF JOINDER IN
      DEFENDANT MY PILLOW, INC.’S, MOTION FOR MODIFICATION
    OF MEMORANDUM OPINION AND ORDER DATED AUGUST 11, 2021,
   TO INCLUDE CERTIFICATION OF CONTROLLING QUESTIONS OF LAW

       PLEASE TAKE NOTICE that Defendant Michael J. Lindell (“Mr. Lindell”) joins in

and adopts Defendant My Pillow, Inc.’s (“MyPillow”), Motion for Modification of

Memorandum Opinion and Order Dated August 11, 2021, to Include Certification of

Controlling Questions of Law (the “Motion”) (ECF No. 58) as to all arguments and

authorities by reference for all purposes, as if fully set forth at length in this Notice, because

(a) the Court’s ruling (ECF Nos. 53-54) on both MyPillow’s motion to dismiss (ECF No. 30)

and Mr. Lindell’s motion to dismiss (ECF No. 34) was based on the same statements made

by Mr. Lindell that the Court imputed to MyPillow and (b) the questions and arguments

contained in the Motion directly affect Mr. Lindell’s rights and remedies under the law.

       The First Amendment is under attack as lawfare is waged against citizens who

criticize how their government conducts elections.           Dominion performs an essential

governmental function (voting operations) and is therefore a public official under well-

settled case law.    Dominion has attempted to silence Mr. Lindell (and others including
         Case 1:21-cv-00445-CJN Document 59 Filed 08/25/21 Page 2 of 3




established news organizations) through cease-and-desist letters and billion–dollar

defamation lawsuits after Mr. Lindell, a “citizen critic,” made comments concerning

evidence that electronic voting machines manufactured by Dominion and others were hacked

during the November 2020 general election. A robust public debate regarding the November

2020 general election is essential to the functioning of our Republic. This case raises

fundamental questions regarding the First Amendment’s “actual malice” boundaries under

New York Times v. Sullivan, 376 U.S. 254 (1964), where a plaintiff is a public official who

was responsible for performing governmental functions fundamental to democracy.

       Accordingly, Mr. Lindell respectfully prays the Court:

       (a) Grant the Motion (ECF No. 58);

       (b) Revise the Order (ECF No. 53) as requested by the Motion, with the addition that
           an interlocutory appeal by Mr. Lindell of the Order would be appropriate and
           useful, if the Court of Appeals in its discretion permits such an appeal; and

       (c) Revise the Memorandum Opinion (ECF No. 54) as requested by the Motion, with
           the addition that an interlocutory appeal by Mr. Lindell of the Order would be
           appropriate and useful, if the Court of Appeals in its discretion permits such an
           appeal


Dated: August 25, 2021                        Respectfully submitted,

                                              /s/ Douglas A. Daniels
                                              Douglas A. Daniels
                                              D.C. Bar No. TX0205
                                              Heath A. Novosad
                                              D.C. Bar No. TX0207
                                              DANIELS & TREDENNICK PLLC
                                              6363 Woodway Dr., Suite 700
                                              Houston, TX 77057-1759
                                              (713) 917-0024 Telephone
                                              (713) 917-0026 Facsimile
                                              Email: doug.daniels@dtlawyers.com
                                              Email: heath.novosad@dtlawyers.com



                                             2
         Case 1:21-cv-00445-CJN Document 59 Filed 08/25/21 Page 3 of 3




                                             Earl N. “Trey” Mayfield, III
                                             D.C. Bar No. 459998
                                             JURIS DAY, PLLC
                                             10521 Judicial Drive, Suite 200
                                             Fairfax, Virginia 22030
                                             Telephone: (703) 268-5600
                                             tmayfield@jurisday.com

                                             Counsel for Defendant Michael J. Lindell


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served
upon all parties of record through the Court’s CM ECF system on August 25, 2021.



                                                 /s/ Douglas A. Daniels
                                                 Douglas A. Daniels




                                            3
